Case: 18-60648      Document: 00515204497         Page: 1    Date Filed: 11/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 18-60648
                                                                              Fifth Circuit


                                  Summary Calendar
                                                                            FILED
                                                                    November 19, 2019
                                                                       Lyle W. Cayce
TAJ UDDIN FORHAD,                                                           Clerk

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 188 669


Before BENAVIDES, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Taj Uddin Forhad, a native and citizen of Bangladesh, petitions for
review of an order of the Board of Immigration Appeals (BIA) that affirmed the
denial of his applications for asylum and withholding of removal. Forhad
argues that (1) the adverse credibility finding is not supported by substantial
evidence, (2) the BIA and Immigration Judge (IJ) should have considered
whether the documentary evidence established eligibility for relief despite the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-60648          Document: 00515204497         Page: 2     Date Filed: 11/19/2019


                                         No. 18-60648

adverse credibility finding, (3) the BIA’s alternate conclusion that he failed to
show past persecution or a well-founded fear of future persecution is not
supported by substantial evidence, and (4) he did not waive his claim for
protection under the Convention Against Torture (CAT).
       We review the final decision of the BIA and will also review the IJ’s
ruling insofar as it affected the BIA’s decision. Zhu v. Gonzales, 493 F.3d 588,
593 (5th Cir. 2007). The BIA’s legal conclusions are reviewed de novo “unless
a conclusion embodies [the BIA’s] interpretation of an ambiguous provision of
a statute that it administers,” in which case Chevron 1 deference is required.
Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012) (internal
quotation marks and citation omitted) (alteration in original). We review
findings of facts, including asylum eligibility, for substantial evidence, which
requires that the decision (1) be based on the evidence presented and (2) be
substantially reasonable. Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013).
       In light of inconsistencies discussed by the BIA, there is substantial
evidence supporting the adverse credibility finding, and the evidence in the
record does not compel a contrary conclusion. See Ghotra v. Whitaker, 912 F.3d
284, 289 (5th Cir. 2019).              To the extent that Forhad argues that his
documentary evidence constituted corroboration for his testimony, he has not
shown that the BIA erred. See id. at 290 & n.2. To the extent that Forhad
argues that his documentary evidence independently established eligibility for
relief, we cannot consider that challenge because he did not fairly present it to
the BIA. 2 See id. at 290 & n.2; Omari v. Holder, 562 F.3d 314, 318 (5th Cir.
2009). In light of the BIA’s reasonable adverse credibility finding and the BIA’s

       1   Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842 (1984).

       2 Forhad’s brief incorrectly cites Aguilar-Escoto v. Sessions, 874 F.3d 334, 337 (1st Cir.
2017), as caselaw from our court. Even assuming that the error was a mere oversight, counsel
is reminded to take care not to misrepresent legal authority.


                                                 2
    Case: 18-60648    Document: 00515204497    Page: 3   Date Filed: 11/19/2019


                                No. 18-60648

consideration of Forhad’s documentary evidence, he has not met his burden to
establish eligibility for asylum. See Zhang v. Gonzales, 432 F.3d 339, 345 (5th
Cir. 2005); Chun v. I.N.S., 40 F.3d 76, 79 (5th Cir. 1994). Finally, we cannot
consider Forhad’s challenge to the disposition of his CAT claim because he did
not fairly present any argument to the BIA regarding the denial of CAT relief.
See Omari, 562 F.3d at 318.         We lack jurisdiction to consider these
unexhausted arguments. See id.
      Accordingly, the petition for review is DENIED IN PART and
DISMISSED IN PART.




                                      3